Citation Nr: 0031340	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 14, 
1991 for an evaluation of 30 percent for schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to 
September 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

This appeal is the subject of an order issued by the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) issued in May 2000.  The Court vacated the Board's 
decision and has ordered additional development.

Accordingly, this appeal is REMANDED in compliance with the 
Court's order for the following action:

1.  The RO should attempt to obtain the 
evidence identified by the Court.  All 
efforts to obtain these records and any 
negative responses must be documented in 
writing in the claims folder.

2.  The RO should clarify where the 
appellant was receiving medical or 
psychiatric treatment or evaluation in 
May 1979 and then attempt to obtain 
copies of any available medical records 
of that date.

3.  The RO should attempt to obtain the 
psychiatric reports utilized at the 
appellant's 1975 criminal trial.

4.  After obtaining an appropriate 
release, the RO should contact the 
appellant's brother, Dr. W. M., in order 
to verify the appellant's suicide 
attempts.

5.  The RO should attempt to verify 
whether the veteran was placed in 
solitary confinement in the Hamiltom 
County Jail in 1979, and if confined, the 
reasons for such confinement.

6.  After obtaining an appropriate 
release from the veteran, the RO should 
contact the veteran's places of 
incarceration and parole board and 
determine whether there were any recorded 
acts of attempted suicide, segregation or 
acts of violence on his part.

7.  The RO should review the file, in 
particular the Erlanger record with an 
obscured date that appears to be November 
1993 and contains reference to Clorox.  
The RO should attempt to obtain a 
certified copy of the document.   

8.  The RO should fully comply with the 
Court's May 2000 order.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


